DETAILED ACTION
Claims 6-10, 13, and 17 were rejected in the Office Action mailed 07/15/2021. 
Applicant filed a request for continued examination, amended claims 6, 9, and 13, and added new claims 18 on 10/15/2021. 
Claims 1-10 and 12-17 are pending, of which claims 1-5, 12, and 14-16 are withdrawn. 
Claims 6-10, 13, and 17-are are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, as the number of layers of the unidirectional prepregs per unit thickness of the fiber-reinforced thermoplastic resin sheet for unidirectional prepregs having an average thickness of 60 to 100 microns is about 10 to 16 layers per unit thickness (i.e., 1 mm/0.06mm/layer = 16.7 layers/mm; 1mm/0.10mm/layer = 10 layers/mm), it is unclear how the unidirectional prepregs having an average thickness of 60 to 100 microns is capable of possessing a number of layers of more than 16 layers, including from 10 to 25 layers/mm, as recited in claim 9. Therefore, the scope of claim 9 is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2017/0232702) (Hayashi) in view of Ohki et al. (US 2009/0104418) (Ohki) and Hirata et al. (US 2017/0260346) (Hirata).
Regarding claims 6-8 and 13
Hayashi teaches a molded object including a first layer formed using a fiber reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles each composed of a plurality of a plurality of reinforcement fibers aligned unidirectionally, the strip-shaped reinforcement fiber bundles being three-dimensionally and randomly stacked. See, e.g., abstract.  
Hayashi teaches an example of a molded object comprising carbon fibers (per claim 8) as the plurality of reinforcement fibers aligned unidirectionally. The thermoplastic resin solution of the example comprises a thermoplastic epoxy resin (late-reactive, resin, DENATITE XNR6850V made by Nagase ChemteX corporation), curing agent (DENATITE XNH6850V), and methyl ethyl ketone. Paragraphs [0131-0132]. 
As evidenced by Applicant’s specification XNR6850V manufactured by Nagase Chemtex Co. contains the bisphenol A type epoxy compounds represented by Formula (1) and bisphenol A. Specification, paragraph [0117]. Hayashi teaches the thermoplastic resin, after reaction, has a number average molecular weight of 30,000 or more. Paragraph [0059]. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Hayashi teaches the thermoplastic resin and carbon fiber bundle forms a tape-like fiber reinforced resin material, wherein the fiber-reinforced resin material is cut to a length of 20 mm to 30 mm to the fiber axial direction of the carbon fibers (per claim 7) to form a strip-shaped fiber reinforced resin material. Paragraphs [0137-0138]. 
Hayashi teaches the width of the tape-like reinforced resin material is 4 mm. Paragraph [0138]. 
	Hayashi teaches the thermoplastic resin impregnates the inside of the reinforcement fiber bundles. Paragraphs [0056], [0059], [0064], and [0139]. Hayashi teaches the strip-shaped fiber-reinforced resin material (i.e., prepreg) is three-dimensionally and randomly stacked to form a stack object with each strip-shaped fiber-reinforced resin material partly adhering together. Paragraph [0140]. 
	Hayashi teaches the stack object is laminated to form a molded object (i.e., fiber reinforced thermoplastic resin sheet) (per claim 13), wherein the molded object has no voids. Paragraphs [0144-0148].  
Although there is no disclosure the test method of Hayashi is in conformity with JIS-7075, given that Hayashi discloses the molded object is without any space inside (i.e., void fraction of 0 vol%) as the presently claimed and the absence of evidence of the criticality of how void fraction is measured, it is the examiner's position that the void fraction disclosed by Hayashi meets the claim limitation.
Further, although does not explicitly teach the strip-shaped fiber reinforced resin materials are uniformly impregnated as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hayashi meets the requirements of the claimed product (i.e., void fraction of 1 vol% or less), Hayashi clearly meets the requirements of the present claim.

	Hayashi does not explicitly teach the fibers of the strip-shaped fiber reinforced resin material are spread reinforced fibers or the average content number of reinforcement fibers in a thickness direction of the strip-shaped fiber reinforced resin material. 

	With respect to the difference, Ohki teaches an isotropic fiber-reinforced thermoplastic resin sheet wherein a chopped strand prepreg comprising a thermoplastic resin and a reinforcing fiber is layered so that the fiber orientation is random, the prepreg having a fiber volume fraction of 20 to 50%, a length in the fiber axis direction of 15 to 45 mm, and a thickness of no greater than 0.13 mm, preferably 0.1 mm, and a molded object from the fiber-reinforced thermoplastic resin sheet. See, e.g., abstract and paragraph [0011]. 
	As Ohki expressly teaches, it is desirable for the length of the pre-preg in the fiber axis to be 15 to 45 mm and the thickness to be no greater than 0.1 mm (i.e., 100 microns), since the isotropy of the resulting resin sheet is easily lost and high levels of properties cannot be obtained when the length and thickness of the pre-preg are outside of these values. Paragraph [0011]. 
	As Ohki expressly teaches, a fiber-reinforced thermoplastic resin sheet that has adequate mechanical properties and that is isotropic can be obtained if the volume fraction is 20 to 50%, fiber length of 15 to 45 mm, and thickness of 0.1 mm or less are satisfied. Paragraph [0011]. 
Given Hayashi teaches the strip-shaped reinforcement fiber bundle possesses a length of 20 mm to 30 mm and a thickness of about 0.02 mm to 10 mm (Hayashi, paragraphs [0137-0138] and [0070]) and in light of the motivation provided by Ohki of ensuring the strip-shaped reinforcement fiber bundle exhibits a volume fraction is 20 to 50%, fiber length of 15 to 45 mm, and thickness of 0.1 mm or less, it therefore would have been obvious to one of ordinary skill in the art to ensure the strip-shaped reinforcement fiber bundle exhibits a volume fraction is 20 to 50%, fiber length of 20 to 30 mm, and thickness of 0.1 mm or less in Hayashi, in order to ensure the strip-shaped reinforcement fiber bundle exhibits isotropy and high level of properties, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	
	
	With respect to the difference, Hirata teaches a fiber reinforced thermoplastic resin material for a molded article comprising carbon fibers, including a unidirectional thermoplastic prepreg for molding material. See, e.g., abstract, title, paragraphs [0067-0068] and [0181], and claim 22.
	As Hirata expressly teaches, the average fiber diameter of the reinforcing fiber is preferably 3 to 15 microns from the viewpoint of the dynamic characteristic and surface appearance of the molded article. Paragraph [0073].
	Hirata and Hayashi in view of Ohki are analogous art as they are both drawn to carbon fiber thermoplastic resin material for molded articles. 
	In light of the motivation of using carbon fibers having a diameter of 3 to 15 microns as provided by Hirata, it therefore would have been obvious to one of ordinary skill in the art to use carbon fibers having a diameter of 3 to 15 microns as the carbon fibers in Hayashi in view of Ohki, from the viewpoint of the dynamic characteristic and surface appearance of the molded article, and thereby arrive at the claimed invention. 

Given the fibers used to form the strip-shaped reinforcement fiber bundle have an average diameter from 3 to 15 microns (Hirata, paragraph [0073]) and given the strip-shaped reinforcement fiber bundle has a thickness of 0.1 mm or less (Ohki, paragraph [0011]), it is clear the strip-shaped reinforcement fiber bundle of Hayashi in view of Ohki and Hirata has an average content number of reinforcement fibers in a thickness direction of about 33 or less and therefore the reinforcement fibers are spread reinforcement fibers (i.e., 100/15 = 6.6; 100/3 = 33.3). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Regarding claim 9
Given Hayashi in view of Ohki and Hirata teaches the thickness of the strip-shaped reinforcement fiber bundle is 0.1 mm or less (Ohki, paragraph [0011]), it is clear that Hayashi in view of Ohki and Hirata teaches 10 or more layers/mm (i.e., 1 mm/0.1mm/layer = 10 layers/mm). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 10
Given that the material and structure of the molded object of Hayashi in view of Ohki and Hirata is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the molded object of Hayashi in view of Ohki and Hirata would intrinsically have a water absorption of 1 wt.% or less when measured according to JIS K 7209, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 17
Hayashi teaches the width of the tape-like reinforced resin material is 4 mm (Hayashi, paragraph [0138]). Given Hayashi teaches the width of the tape-like fiber reinforced resin material is preferably 3 mm to 300 mm (Hayashi, paragraph [0068]) and given that Hayashi discloses the tape-like reinforced resin material that overlaps the presently claimed unidirectional pre-preg, including a width of 10 mm or more and 18 mm or less, it therefore would be obvious to one of ordinary skill in the art, to use tape-like reinforced resin material having a thickness of 10 to 18 mm, which is both disclosed by Hayashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 18
Hayashi in view of Ohki and Hirata teaches all of the limitations of claim 6 above, including the first layer of the molded object formed using a fiber reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles each composed of a plurality of a plurality of reinforcement fibers aligned unidirectionally, the strip-shaped reinforcement fiber bundles being three-dimensionally and randomly stacked. See, e.g., abstract. Hayashi further teaches the lamella first layer is distinctly separate from the second layer of the molded objection, as shown in Figs. 1A-B of Hayashi. Paragraph [0044-0047]. Given Hayashi does not require additional components in the first lamella layer, it is clear the lamella first layer formed of the fiber-reinforced resin material, i.e., fiber-reinforced thermoplastic resin sheet, consists of the random laminated body of unidirectional prepregs. 

Claims 6-10, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2017/0232702) (Hayashi) in view of Nagasaka et al. (US 2016/0297185) (Nagasaka).
Regarding claims 6-8 and 13
Hayashi teaches a molded object including a first layer formed using a fiber reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles each composed of a plurality of a plurality of reinforcement fibers aligned unidirectionally, the strip-shaped reinforcement fiber bundles being three-dimensionally and randomly stacked. See, e.g., abstract.  
Hayashi teaches an example of a molded object comprising carbon fibers (per claim 8) as the plurality of reinforcement fibers aligned unidirectionally. The thermoplastic resin solution of the example comprises a thermoplastic epoxy resin (late-reactive, resin, DENATITE XNR6850V made by Nagase ChemteX corporation), curing agent (DENATITE XNH6850V), and methyl ethyl ketone. Paragraphs [0131-0132]. 
As evidenced by Applicant’s specification XNR6850V manufactured by Nagase Chemtex Co. contains the bisphenol A type epoxy compounds represented by Formula (1) and bisphenol A. Specification, paragraph [0117]. Hayashi teaches the thermoplastic resin, after reaction, has a number average molecular weight of 30,000 or more. Paragraph [0059]. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Hayashi teaches the thermoplastic resin and carbon fiber bundle forms a tape-like fiber reinforced resin material, wherein the fiber-reinforced resin material is cut to a length of 20 mm to 30 mm to the fiber axial direction of the carbon fibers (per claim 7) to form a strip-shaped fiber reinforced resin material. Paragraphs [0137-0138]. 
Hayashi teaches the width of the tape-like reinforced resin material is 4 mm. Paragraph [0138]. 
Hayashi teaches the thermoplastic resin impregnates the inside of the reinforcement fiber bundles. Paragraphs [0056], [0059], [0064], and [0139]. Hayashi teaches the strip-shaped fiber-reinforced resin material (i.e., prepreg) is three-dimensionally and randomly stacked to form a stack object with each strip-shaped fiber-reinforced resin material partly adhering together. Paragraph [0140]. 
Hayashi teaches the stack object is laminated to form a molded object (i.e., fiber reinforced thermoplastic resin sheet) (per claim 13), wherein the molded object has no voids. Paragraphs [0144-0148].  
Although there is no disclosure the test method of Hayashi is in conformity with JIS-7075, given that Hayashi discloses the molded object is without any space inside (i.e., void fraction of 0 vol%) as the presently claimed and the absence of evidence of the criticality of how void fraction is measured, it is the examiner's position that the void fraction disclosed by Hayashi meets the claim limitation.
Further, although does not explicitly teach the strip-shaped fiber reinforced resin materials are uniformly impregnated as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hayashi meets the requirements of the claimed product (i.e., void fraction of 1 vol% or less), Hayashi clearly meets the requirements of the present claim.

Hayashi does not explicitly teach the fibers of the strip-shaped fiber reinforced resin material are spread reinforced fibers or the average content number of reinforcement fibers in a thickness direction of the strip-shaped fiber reinforced resin material. 

	With respect to the difference, Nagasaka teaches a prepreg for forming a fiber-reinforced resin laminate comprising reinforcing fibers impregnated with a resin. See, e.g., abstract and paragraph [0062]. 
Nagasaka teaches carbon fibers are preferred reinforcing fibers in consideration of mechanical characteristics such as strength of the final molded product. The average fiber diameter of a single fiber of the reinforcing fibers is preferably 5 to 20 microns. Paragraph [0070].
	As Nagasaka expressly teaches, the thickness of the prepreg is preferably 50 to 300 microns from the viewpoint of acquiring shapeability and a strength increasing effect in combination. Paragraph [0062].
	Nagasaka and Hayashi are analogous art as they are both drawn to prepregs for forming molded articles. Paragraph [0001]. 
	In light of the motivation of suing the thickness of the prepreg and diameter of the reinforcing fiber as taught by Nagasaka, it therefore would have been obvious to one of ordinary skill in the art to ensure the strip-shaped reinforcement fiber bundle of Hayashi possesses a thickness of 50 to 300 microns and a diameter of 5 to 20 microns, from the viewpoint of acquiring shapeability and a strength increasing effect in combination and as Nagasaka teaches these values are suitable in forming a prepreg for use in a molded article, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Given the fibers used to form the strip-shaped reinforcement fiber bundle have an average diameter from 5 to 20 microns (Nagasaka, paragraph [0070]) and given the strip-shaped reinforcement fiber bundle has a thickness of 50 to 300 microns (Nagasaka, paragraph [0062]), it is clear the strip-shaped reinforcement fiber bundle of Hayashi in view of Nagasaka has an average content number of reinforcement fibers in a thickness direction of 2.5 to 60 and therefore the reinforcement fibers are spread reinforcement fibers (50/20 = 2.5 fibers in thickness direction; 300/5 = 60 fibers in thickness direction). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	
Regarding claim 9
Given Hayashi in view of Nagasaka teaches the thickness of the strip-shaped reinforcement fiber is 50 to 300 microns (Nagasaka, paragraph [0062]), it is clear Hayashi in view of Nagasaka teaches a range of about 3 to 20 layer/mm (1 mm/0.05mm/layer = 20 layer/mm; 1 mm/0.3mm/layer = 3.3 layer). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 10
Given that the material and structure of the molded object of Hayashi in view of Nagasaka is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the molded object of Hayashi in view of Nagasaka would intrinsically have a water absorption of 1 wt.% or less when measured according to JIS K 7209, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 17
Hayashi teaches the width of the tape-like reinforced resin material is 4 mm (Hayashi, paragraph [0138]). Given Hayashi teaches the width of the tape-like fiber reinforced resin material is preferably 3 mm to 300 mm (Hayashi, paragraph [0068]) and given that Hayashi discloses the tape-like reinforced resin material that overlaps the presently claimed unidirectional pre-preg, including a width of 10 mm or more and 18 mm or less, it therefore would be obvious to one of ordinary skill in the art, to use tape-like reinforced resin material having a thickness of 10 to 18 mm, which is both disclosed by Hayashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 18
Hayashi in view of Ohki and Hirata teaches all of the limitations of claim 6 above, including the first layer of the molded object formed using a fiber reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles each composed of a plurality of a plurality of reinforcement fibers aligned unidirectionally, the strip-shaped reinforcement fiber bundles being three-dimensionally and randomly stacked. See, e.g., abstract. Hayashi further teaches the lamella first layer is distinctly separate from the second layer of the molded objection, as shown in Figs. 1A-B of Hayashi. Paragraph [0044-0047]. Given Hayashi does not require additional components in the first lamella layer, it is clear the lamella first layer formed of the fiber-reinforced resin material, i.e., fiber-reinforced thermoplastic resin sheet, consists of the random laminated body of unidirectional prepregs. 

 Response to Arguments
The previous 35 U.S.C. 112 (b) rejection of claim 9 is substantially maintained. Any modification to the rejection is in response to the amendment of claim 6. 

The previous 35 U.S.C. 103 rejection of claims 6-10, 13, and 17 is substantially maintained. Any modification to the rejection is in response to the amendments of claims 6 and 13. 
	
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“As claim 6 has been previously amended to recite that an average thickness of the unidirectional prepregs is 40 to 160 um, in the current Amendment, claim 9 has been amended to further clarify that the number of layers of the unidirectional prepregs per unit thickness of the fiber-reinforced thermoplastic resin sheet is 10 to 25 layers/mm (in place of 10 to 40 layers/mm).”

Remarks, pg. 9
The Examiner respectfully traverses as follows:
	Applicant has further amended claim 6 to recite the average thickness of the unidirectional prepregs is 60 to 100 µm. Therefore, the number of layers of the unidirectional prepregs per unit thickness of the fiber-reinforced thermoplastic resin sheet for unidirectional prepregs having an average thickness of 60 to 100 microns is about 10 to 16 layers per unit thickness (i.e., 1 mm/0.06mm/layer = 16.7 layers/mm; 1mm/0.10mm/layer = 10 layers/mm). It is unclear how the unidirectional prepregs possessing an average thickness of 60 to 100 µm are capable of possessing a number of layers of more than 16 layers/mm, including from 10 to 25 layers/mm. Applicant’s amendment does not address the issue of indefiniteness in claim 9, therefore, the rejection is maintained. The only changes to the rejection are in response to Applicant’s amendment to the thickness range in claim 6.  

Applicants further argue:
“Applicants previously argued that the experimental data of the specification shows that Examples 8-11 and 13-14 where the average thickness of the unidirectional prepregs was lower than 160 um (0.16 mm) showed improved moldability and strength as compared to Comparative Examples 1 and 2 where the average thickness of the unidirectional prepregs was greater than 160 um (0.16 mm) (i.e., Comparative Example 1: 0.17 mm (170 um), and Comparative Example 2: 0.3 mm (300 um).
In this regard, the Examiner indicated that the data is not commensurate in scope with the claim as Table 3 provides data for Examples 8-14 where the thickness of the prepreg is in the range of 71 to 100 um while the claims recite the thickness of 40 to 160 um. In addition, with regard to the moldability tests 1-3, the Examiner indicated that the claim is directed to a fiber- reinforced thermoplastic resin sheet while the data is for a molded object.
In this regard, Applicants amend claim 6 to recite that an average thickness of the unidirectional prepregs is 60 to 100 um (which is supported by Table 1 of the specification where Example 1 has an average thickness of 0.06 mm (60 um), and Examples 3 and 4 have an average thickness of 0.10 (100 um)) to address the Examiner’s position as to the scope of the claims. In addition, Applicants submit that the above feature relates to the fiber-reinforced thermoplastic resin sheet which is included in the molded body.”

Remarks, pg. 10
The Examiner respectfully traverses as follows:
	Firstly, Applicant maintains Examples 8-11 and 13-14 where the average thickness of the unidirectional prepregs was lower than 160 µm showed improved moldability and strength as compared to Comparative Examples 1 and 2 where the average thickness of the unidirectional prepregs was greater than 160 µm. However, it remains unclear what properties Applicant is pointing to show improved moldability and strength. Is Applicant pointing to Moldability Test 1, Moldability Test 2, Moldability Test 3, all three, or another property to show improved moldability and strength? 
	Secondly, Applicant states claim 6 has been amended such that the recited thickness of the unidirectional prepregs of 60 to 100 µm is commensurate in scope with the data for Examples 8-14. The Examiner disagrees. Examples 8-14 use specific unidirectional prepregs listed from Table 1, including Examples 1, 3, 6, and 7. These examples possess the following thicknesses 71 µm, 100 µm, 75 µm, and 95 µm, respectively. Therefore, the fact remains, Examples 8-14 are not commensurate in scope with claim 6 or 13, as claims 6 and 13 broadly recites a thickness of the unidirectional prepreg is in the range of 60 to 100 µm. In addition, the specific unidirectional prepregs listed in Table 1 utilized by Examples 8-14 possess specific widths including 15.1 mm, 14.1 mm, 15 mm, and 13 mm, while claims 6 and 13 broadly recite unidirectional prepregs possessing a width less than 18 mm. The same argument applies to the specific polymer used in the resin composition for Examples 8-14, while claims 6 and 13 broadly recite a polymer of a bisphenol A epoxy compound represented by Formula (1) and a bisphenol compound selected from the group consisting of bisphenol A, F, S, B, E and P having a weight-average molecular weight of 40,000 to 60,000.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Thirdly, the data applicant relies upon to show an improvement in moldability and strength is still unclear. It appears moldability was tested three different ways, wherein the first compares the surface transfer property, the second compares bending strength and elastic modulus using heat and cool molding, and the third compares bending strength and elastic modulus using stamping molding. The first test compares Example 9 and Comparative Example 5. It is noted that Example 9 and test 1 for moldability provides a singular example and is therefore not commensurate in scope with the claim. In other words, Example 9 exhibits a thickness of 71 µm, while claim 1 broadly recites an average thickness of the unidirectional prepregs is 60 to 100 µm. In addition, Example 9 possesses a width of 15.1 mm, while claim 1 broadly recites an average width of the unidirectional prepregs is 18 mm or less. Example 9 appears to utilize a specific polymer having a weight-average molecular weight of 46,000, while claim 1 broadly recites a polymer of a bisphenol A epoxy compound represented by Formula (1) and a bisphenol compound selected from the group consisting of bisphenol A, F, S, B, E and P having a weight-average molecular weight of 40,000 to 60,000. Therefore, the singular test result does not show improved surface transfer property over the entire claimed thickness, width, etc. Example 9 is not commensurate in scope with claims 6 or 13. Further, Applicant has not provided enough tests inside or outside of the claimed range to show criticality of the claimed range. One singular example is not enough to establish unexpected results. To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II).
Moldability Test 2 and 3 measure the bending strength and bending elastic modulus of Example 10 and Example 12, respectively. The same arguments applied to Example 9 used for Moldability Test 1 regarding being commensurate in scope and providing enough tests inside or outside the claimed range to show criticality apply to Examples 10 and 12 in Moldability Tests 2 and 3 as well. Further, it is not clear if the second and third test compare Example 5 and Example 12 to any comparative data. Therefore, it is unclear how examples 8-11 and 13-14 show improved moldability compared to comparative examples 1 and 2. 
Thirdly, it is noted Moldability Tests 1-3 appear to compare characteristics of a molded object, not the fiber-reinforced thermoplastic resin sheet. It is noted that claim 6 is directed to a fiber-reinforced thermoplastic resin sheet made up of a random laminated body of unidirectional prepregs, not a molded object. The properties Applicant states are unexpected are “moldability and strength”, however it is not clear what data applicant relies on to show this and further, these properties are not claimed. Claim 6 is directed to a fiber-reinforced thermoplastic resin sheet, not a molded object. None of the claims recite the unexpected properties. 
Fourthly, it is noted it is Applicants’ burden to explain why their proffered results are considered to be unexpected, are considered to be commensurate in scope with the claimed subject matter, and are considered to be the consequence of a comparison to the closest prior art. See, e.g., In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Applicant has not clearly pointed out which results or how these results are considered to be unexpected, how the results are commensurate in scope with the claimed subject matter, or how the results are considered to be the consequence of a comparison to the closest prior art. 
	
	
Applicants further argue:
“Hayashi does not teach or suggest a fiber-reinforced thermoplastic resin sheet consisting of the random laminated body of unidirectional prepregs. The sheet (molded object) disclosed in Hayashi comprises (1) a first layer formed using a fiber-reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles and (2) a second layer made of a fiber-reinforced resin material including thermoplastic resin and reinforcement fibers of filaments. See claim 1 of Hayashi. 
However, no sheet consisting of the first layer is disclosed or suggested in Hayashi.
Hayashi at paragraph [0097] discloses as follows (underlines have been added).
[0097] The method of manufacturing the molded object 1 in this embodiment includes: a step of forming a sheet-like object made of a fiber-reinforced resin material including thermoplastic resin and reinforcement filaments; a step of forming a stack object by three- dimensionally and randomly stacking a strip-shaped fiber-reinforced resin material including thermoplastic resin and reinforcement fiber bundles each composed of a plurality of reinforcement fibers aligned unidirectionally; and a step of heating and applying pressure to a layered object obtained by stacking the sheet-like object and the stack object.
As shown in the above paragraph [0097], the sheet (molded object) disclosed in Hayashi is prepared by a step of forming a sheet-like object (which becomes the second layer) comprising thermoplastic resin and reinforcement filaments, a step of forming a stack object and a step of heating and applying pressure to the layered object. It is understood that the first layer is formed on the second layer only after a step of heating and applying pressure is conducted. Therefore, although Hayashi is considered to disclose the first layer as one of a layer of the molded object, Hayashi does not disclose or suggest a sheet which consists only of the first layer. In addition, since the second layer comprising thermoplastic resin and reinforcement filaments was an essential component of Hayashi, one skilled in the art would not have made a sheet consisting only of the first layer without the second layer. Therefore, a fiber-reinforced thermoplastic resin sheet consisting of the random laminated body of unidirectional prepregs of the claimed subject matter is patentable over Hayashi.”

Remarks, pg. 11-12
The Examiner respectfully traverses as follows:
Hayashi teaches the first layer of the molded object formed using a fiber reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles each composed of a plurality of a plurality of reinforcement fibers aligned unidirectionally, the strip-shaped reinforcement fiber bundles being three-dimensionally and randomly stacked. See, e.g., abstract. Hayashi further teaches the lamellar first layer is distinctly separate from the second layer of the molded objection, as shown in Figs. 1A-B of Hayashi. Paragraphs [0044-0047]. Given Hayashi does not require additional components in the first lamella layer, and given Hayashi is distinctly separate from the second layer, it is clear the lamella first layer formed of the fiber-reinforced resin material, i.e., fiber-reinforced thermoplastic resin sheet, consists of the random laminated body of unidirectional prepregs. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789